     Case 1:18-cv-01489-TSE-IDD Document 15 Filed 06/20/19 Page 1 of 2 PageID# 50




 1                                UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF VIRGINIA
 2
                                      ALEXANDRIA DIVISION
 3
     SHERRILL MALCOM,                                )
 4                                                   ) Case No.: 1:18-cv-1489
                    Plaintiffs,                      )
 5                                                   )
            v.                                       ) Magistrate Judge Ivan D. Davis
 6                                                   )
                                                     )
 7                                                   )
     CAPITAL ONE BANK (USA) N.A.,                    )
 8                                                   )
                    Defendant.                       )
 9                                                   )

10
                                       NOTICE OF SETTLEMENT
11
            Plaintiff SHERRILL MALCOLM notifies this Court that Plaintiff and Defendant
12
     CAPITAL ONE BANK (USA), N.A., have resolved all claims between them in this matter and
13
     are in the process of completing the final settlement documents and filing the appropriate dismissal
14
     pleadings. The parties request that the Court retain jurisdiction for sixty (60) days for any matters
15

16   related to completing and/or enforcing the settlement and stay all remaining discovery deadlines.

17
     Respectfully submitted the 20th day of June 2019.
18
                                                           By: /s/ Francis A. Webb
19                                                         Francis Alexander Webb
                                                           Law Office F A Webb, PLLC
20                                                         4103 Chain Bridge Rd.,Suite 300
                                                           Fairfax, VA 22030
21
                                                           Tel: (703) 539-2003
22                                                         Email: frank@fawebb.com
                                                           Attorney for Plaintiff, SHERRILL
23                                                         MALCOLM

24

25
                                                     -1-


                                        NOTICE OF SETTLEMENT
     Case 1:18-cv-01489-TSE-IDD Document 15 Filed 06/20/19 Page 2 of 2 PageID# 51




 1                                 CERTIFICATE OF SERVICE

 2          I certify that on June 20, 2019 I filed Plaintiff SHERRILL MALCOLM’S Notice of

 3   Settlement using the CM/ECF system, which will provide notice to the following:
 4

 5
     John D. Sadler (VA Bar No. 80026)
 6   BALLARD SPAHR LLP
     1909 K Street, NW – 12th Floor
 7   Washington, DC 20006-1157
     Telephone: (202) 661-2200
 8   Facsimile: (202 661-2299
     Email: sadlerj@ballardspahr.com
 9   ATTORNEY TO BE NOTICED
10
                                                       By: /s/ Francis A. Webb
11
                                                       Francis Alexander Webb
12
                                                       Law Office F A Webb, PLLC
                                                       4103 Chain Bridge Rd.,Suite 300
13                                                     Fairfax, VA 22030
                                                       Tel: (703) 539-2003
14                                                     Email: frank@fawebb.com
                                                       Attorney for Plaintiff, SHERRILL
15                                                     MALCOLM

16

17

18

19

20

21

22

23

24

25
                                                 -2-


                                     NOTICE OF SETTLEMENT
